Per Curiam.
Plaintiff offered no evidence to show the nature or character of the business in which the corporate defendant was engaged, nor did she offer any evidence to show the volume of sales in any year, the manufacturing costs, inventories of raw materials or manufactured products. She offered no evidence from which the court or jury could ascertain what salaries had been paid to any officer. The evidence merely showed total salaries paid. She offered no evidence tending to show that the salaries paid to the officers, salesmen, or other office employees were not reasonable. There is no evidence to show what services they performed nor how efficient or inefficient they were in the performance of their duties. She offered the minute books and financial reports prepared for the corporation by certified public accountants. These records show that the directors, at the end of each fiscal year, carefully considered the financial condition of the company and its probable fiscal needs for the coming year. The records disclose that the company’s accountant and financial counselor advised against the payment of dividends, because all of the corporation’s assets were needed to continue operations. The earnings records do not disclose a consistent capacity to produce income. If $7,500 was sufficient for corporate needs in 1935, it would seem reasonable to require twice that capital investment for the same volume of business in 1955. Conceding that plaintiff alleged facts sufficient to withstand a demurrer, it is apparent plaintiff’s testimony fails to require submission of issues to a jury. Gaines v. Mfg. Co., 234 N.C. 331, 67 S.E. 2d 355. Both allegata and probata are necessary.
Affirmed.